                        Case 20-11768-CSS     Doc 572-2     Filed 11/17/20   Page 1 of 5




                                                 EXHIBIT B

                                            Notice of Effective Date




27324740.1

         US-DOCS\119405355.1
                         Case 20-11768-CSS               Doc 572-2        Filed 11/17/20         Page 2 of 5




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------- x
                                                                  :
         In re:                                                   :         Chapter 11
                                                                  :
                                                      1
         Lucky Brand Dungarees, LLC, et al.,                      :         Case No. 20-11768 (CSS)
                                                                  :
                                    Debtors.                      :         (Jointly Administered)
                                                                  :
         -------------------------------------------------------- x

               NOTICE OF ENTRY OF ORDER CONFIRMING THE SECOND AMENDED
               JOINT PLAN OF LIQUIDATION FOR LUCKY BRAND DUNGAREES, LLC
             AND ITS AFFILIATE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY
                CODE AND THE OCCURRENCE OF THE EFFECTIVE DATE THEREOF

                PLEASE TAKE NOTICE that, on [November 17], 2020, the United States Bankruptcy
         Court for the District of Delaware entered an order [Docket No. [  ]] (the “Confirmation
         Order”) confirming the Second Amended Joint Plan of Liquidation for Lucky Brand Dungarees,
         LLC and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (including all exhibits
         and supplements thereto, and as modified or amended from time to time, the “Plan”)2 in the
         Chapter 11 Cases of the above-captioned debtors and debtors-in-possession (collectively, the
         “Debtors”).

                 PLEASE TAKE FURTHER NOTICE that, the Effective Date of the Plan occurred on
         [  ], 2020. Each of the conditions precedent to the Effective Date enumerated in Article IX of
         the Plan have been satisfied or waived in accordance with the Plan and the Confirmation Order.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Confirmation Order, the
         exculpation, releases, and injunction provisions in Article X of the Plan are now in full force and
         effect.




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
             Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
             (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
             Santa Fe Avenue, Los Angeles, California 90013.
         2
             Unless otherwise specified, capitalized terms and phrases used herein have the meanings assigned to them in the
             Plan or Confirmation Order, as applicable.
27324740.1

         US-DOCS\119405355.1
                        Case 20-11768-CSS         Doc 572-2      Filed 11/17/20     Page 3 of 5




               PLEASE TAKE FURTHER NOTICE that, as of the Effective Date, the Plan
         Administrator is authorized to carry out and implement all provisions of the Plan. The Plan
         Administrator’s address for notice and service purposes is:

                                          Berkeley Research Group, LLC
                                        Attn: Mark Renzi and Andrew Nolan
                                              99 High Street, 27th Floor
                                                 Boston, MA 02110

                PLEASE TAKE FURTHER NOTICE that on or prior to [  ], each professional shall
         File with the Bankruptcy Court its final fee application seeking final approval of all fees and
         expenses from the Petition Date through the Effective Date.

                 PLEASE TAKE FURTHER NOTICE that, except as otherwise provided in the Plan
         and section 503(b)(1)(D) of the Bankruptcy Code, unless previously Filed or paid, requests for
         payment of Administrative Claims must be Filed and served on the Plan Administrator no later
         than the date that is the first Business Day that is thirty (30) days after service of this notice (the
         “Administrative Claims Bar Date”); provided, that the foregoing shall not apply to Holders of
         Claims under section 503(b)(1)(D) of the Bankruptcy Code, the Bankruptcy Court or U.S.
         Trustee as the Holders of Administrative Claims, or Holders of Administrative Claims arising
         under section 503(b)(9) of the Bankruptcy Code (filing procedures for the latter of which are set
         forth in the Claims Bar Date Order). Holders of Administrative Claims that are required to File
         and serve a request for payment of such Administrative Claims that do not File and serve such a
         request by the Administrative Claims Bar Date shall be forever barred, estopped and enjoined
         from asserting such Administrative Claims against the Debtors and their respective Estates and
         property as of the Effective Date, absent order of the Bankruptcy Court to the contrary. Nothing
         in Article II.A of the Plan shall limit, alter, or impair the terms and conditions of the Claims Bar
         Date Order with respect to the Claims Bar Date for Filing administrative expense claims arising
         under section 503(b)(9) of the Bankruptcy Code. Objections to such requests for Administrative
         Claims must be Filed and served on the Plan Administrator and the requesting party by the later
         of (a) one hundred and twenty (120) days after the Effective Date and (b) sixty (60) days after
         the Filing of the applicable request for payment of Administrative Claims, if applicable, as the
         same may be modified or extended from time to time by Final Order of the Bankruptcy Court.

                 PLEASE TAKE FURTHER NOTICE that Article VI of the Plan provides that, except
         as otherwise provided in the Plan, the Debtors shall be deemed to have rejected all Executory
         Contracts and Unexpired Leases as of the Effective Date that (i) have not been previously
         rejected, assumed, or assumed and assigned, including in connection with the Sale Transaction,
         and are not the subject of a pending motion to reject, assume, or assume and assign as of the
         Effective Date, (ii) do not fall within the definition of the Chubb Insurance Program, (iii) are not
         identified on the Schedule of Assumed Contracts Filed with the Plan Supplement, and (iv) have
         not expired under their own terms prior to the Effective Date.

                PLEASE TAKE FURTHER NOTICE that all Claims arising from the rejection of
         Executory Contracts or Unexpired Leases under the Plan must be Filed with the Balloting Agent
         and served upon the Plan Administrator and counsel for the Post-Effective Date Debtors, as
         applicable, no later than thirty (30) days after service of this notice, provided, that the foregoing
27324740.1                                                 2
         US-DOCS\119405355.1
                        Case 20-11768-CSS      Doc 572-2     Filed 11/17/20     Page 4 of 5




         deadline shall apply only to Executory Contracts or Unexpired Leases that are rejected
         automatically by operation of Article VI.A of the Plan, and the deadline for filing any rejection
         damage Claims relating to any Executory Contracts or Unexpired Leases rejected pursuant to
         separate Court order shall be the applicable deadline under such order, or if such order does not
         include such deadline, then the deadline under the Claims Bar Date Order. Any Claim arising
         from the rejection of Executory Contracts or Unexpired Leases that becomes an Allowed Claim
         is classified and shall be treated as a General Unsecured Claim against the applicable Debtor.

                PLEASE TAKE FURTHER NOTICE that, to the extent you filed a request for notice
         under Bankruptcy Rule 2002 prior to the Effective Date, you must file a renewed request with
         the Bankruptcy Court after the Effective Date to receive documents pursuant to Bankruptcy Rule
         2002 after the date hereof.

                  PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order, the Plan,
         the Plan Supplement, and all pleadings and orders of the Bankruptcy Court are publicly available
         on the Debtors’ case management website, located at https://dm.epiq11.com/LuckyBrand, or, for
         a charge, on the Bankruptcy Court’s electronic docket for the Debtors’ Chapter 11 Cases, located
         at http://www.deb.uscourts.gov (a PACER login and password are required) or by contacting the
         Voting Agent at LuckyBrand@epiqglobal.com, (855) 907-2103 (domestic toll-free) or (503)
         597-7674 (international), or Lucky Brand Dungarees, LLC – Ballot Processing, c/o Epiq
         Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005.

                PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order
         contain other provisions that may affect your rights. You are encouraged to review the Plan and
         the Confirmation Order in their entirety.




27324740.1                                              3
         US-DOCS\119405355.1
                        Case 20-11768-CSS   Doc 572-2     Filed 11/17/20    Page 5 of 5




         Dated: ___________
                Wilmington, Delaware        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                            Michael R. Nestor (No. 3526)
                                            Kara Hammond Coyle (No. 4410)
                                            Joseph M. Mulvihill (No. 6061)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253
                                            Email:     mnestor@ycst.com
                                                       kcoyle@ycst.com
                                                       jmulvihill@ycst.com

                                            - and -

                                            LATHAM & WATKINS LLP
                                            George A. Davis (admitted pro hac vice)
                                            Jonathan J. Weichselbaum (admitted pro hac vice)
                                            Brian S. Rosen (admitted pro hac vice)
                                            885 Third Avenue
                                            New York, New York 10022
                                            Telephone: (212) 906-1200
                                            Facsimile: (212) 751-4864
                                            Email:      george.davis@lw.com
                                                        jon.weichselbaum@lw.com
                                                        brian.rosen@lw.com
                                            -and-

                                            Ted A. Dillman (admitted pro hac vice)
                                            Christina M. Craige (admitted pro hac vice)
                                            355 South Grand Avenue, Suite 100
                                            Los Angeles, California 90071
                                            Telephone: (213) 485-1234
                                            Facsimile: (213) 891-8763
                                            Email:     ted.dillman@lw.com
                                                       chris.craige@lw.com

                                            Counsel for Debtors and Debtors in Possession




27324740.1

         US-DOCS\119405355.1
